DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Amendment
Amendment of 09/23/2021 has been entered and fully considered by the examiner
Claim 9 has been amended. Claim 13 has been canceled. Claims 1-12 and 14-18 are currently pending in the application with claims 1 and 9 being independent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, 9-11, and 13-15 are rejected under 35 U.S.C. 103 as being obvious over Matsuda (Pub. No. US 2015/0313565) hereinafter “Matsuda” in view of Ashida et al. (U.S. Pub. No. 2015/0325011) hereinafter “Ashida”.
Regarding claim 1, Matsuda discloses a method for providing corrected x-ray images of a recording object [the method of Matsuda; see abstract], the method comprising: 
providing a first x-ray image recorded prior to introducing a contrast agent into an object [see [0076] the first image is the image taken of a phantom prior to imaging the patient (i.e. prior to introducing the contrast agent)] and a second x-ray image of another object recorded after introducing the contrast agent [see [0023] and [0089] discloses imaging the patient which may have been introduced to a contrast agent]; and 
image [see [0076]; the ring correction data is applied to the image] and the second x-ray image in each case, 
wherein with the ring correction of the first x-ray image, a ring image that contains artifact data extracted from the first x-ray image is obtained and stored [see [0076]; the correction data is generated and stored]; and
 using the ring image obtained with the ring correction of the first x-ray image for the ring correction of the second x-ray image. [see [0099]; the correction data acquired previously are applied to the current x-ray image] 
Matsuda does not disclose that the first object and the second object are the same recording object.
Ashida, directed towards a method of ring correction for x-ray images [see abstract of Ashida] further discloses that the first object and the second object are the same recording object.[see [0033]-[0039] and FIG. 2 disclosing that before and after the injection of the contrast image, the patient is being imaged and then the images are ring corrected]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the first and second objects of Matsuda and make them both the same recording object according to the teachings of Ashida in order to acquire the mask image from the same object as the actual imaging is being performed and increase the accuracy.
Regarding claims 2, 10, and 11, recording the second x-ray image of the recording object after introducing the contrast agent comprises recording the second x-.[when the recording happens after injection of the bolus to the body, it also happens after the contrast agent is at least partially inside the body]
Regarding claims 4, 13, and 14, Matsuda further discloses that providing the first x-ray image and the second x-ray image comprises recording the first x-ray image and the second x-ray image using an x-ray device in a temporal interval of at most 30 minutes. [see [0102]-[0103] disclosing that between the acquisition of emergency data (i.e. the first image) and the radiography of the patient (i.e. second image) is 30 minutes]
Regarding claims 5 and 15, even though Matsuda discloses that the first and the second x-ray images are at most separated by 30 minutes. Matsuda does not expressly discloses that the first x-ray image and the second x-ray image are recorded using the x-ray device in a temporal interval of at most 15 minutes.  
since the separation time is a predictable and well-understood variable that can be controlled with its effects known and well understood 
Therefore, it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the temporal interval of 30 minutes between the first and second x-ray image of Matsuda further and make it at most 15 minutes instead in order to avoid missing the arrival of the contrast agent to the area.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
claim 9, an x-ray system [x-ray system of Matsuda; see abstract] comprising: 
an x-ray device [see [0017] of Matsuda]; and 
an evaluation facility[see [0017] of Matsuda], 
wherein the x-ray device comprises a radiation source and a detector[see [0017] of Matsuda], and the evaluation facility for receiving x-ray images detected by the detector is connected to the detector, wherein the evaluation facility comprises a processor and a storage medium storing instructions executable by the processor to provide corrected x-ray images [see abstract of Matsuda], the instructions comprising: applying, in each case, a ring correction for eliminating ring artifacts to a first x-ray image [see [0076] the first image is the image taken of a phantom prior to imaging the patient (i.e. prior to introducing the contrast agent)] and a second x-ray image received by the evaluation facility[see [0023] and [0089] discloses imaging the patient which may have been introduced to a contrast agent]; with the ring correction of the first x-ray image, obtaining a ring image that contains artifact data extracted from the first x-ray image and storing the ring image in a storage facility[see [0076]; the correction data is generated and stored]; and for ring correction of the second x-ray image, calling up from the storage facility and using the ring image obtained with the ring correction of the first x-ray image[see [0076]; the correction data is generated and stored];
Matsuda does not disclose that the first object and the second object are the same recording object.
[see abstract of Ashida] further discloses that the first object and the second object are the same recording object.[see [0033]-[0039] and FIG. 2 disclosing that before and after the injection of the contrast image, the patient is being imaged and then the images are ring corrected]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the first and second objects of Matsuda and make them both the same recording object according to the teachings of Ashida in order to acquire the mask image from the same object as the actual imaging is being performed and increase the accuracy.

Claims 3, 6, 7, 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (Pub. No. US 2015/0313565) hereinafter “Matsuda” in view of Ashida et al. (U.S. Pub. No. 2015/0325011) hereinafter “Ashida” as applied to claims 1 and 9 above, and further in view of Ohishi et al. (U.S. Pub. No. 2010/0208969) hereinafter “Ohishi”.
Regarding claims 3 and 12, Matsuda as modified by Ashida discloses the ring correction as disclosed in the rejection of claim 1.[see rejection of claim 1 above]
Matsuda as modified by Ashida does not disclose that ring correction comprises subtracting the ring image from the second x-ray image.
Ohishi, further discloses applying the ring correction to the second x-ray image comprises subtracting the ring image from the second x-ray image.[see [0060] and [0080] and FIG. 3 disclosing that removal of the ring artifacts includes subtraction of the ring correction image from the imaged scan]  
It would have been obvious to a person of ordinary skill level in the art at the time of the invention to modify the ring correction method of Matsuda as modified by Ashida and correct the second x-ray image by subtracting the ring image from the second x-ray image according to the teachings of Ohishi in order to remove the ring noise from the image completely.
Regarding claims 6 and 16, Matsuda as modified by Ashida disclose multiple x-ray images as disclosed in the rejection of claim 1.
 Matsuda as modified by Ashida does not disclose multiple x-ray images representing sectional images.
Ohishi, further discloses that multiple first x-ray images representing a sectional image of the recording object, and second x-ray images are recorded by an x-ray device in each case, and wherein in each case, the ring image of one of the multiple first x-ray images is used for the ring correction of a corresponding second x-ray image that represents the same sectional image in each case.  [see [0046] [0049] and [0051]-[0052]of Ohishi]
It would have been obvious to a person of ordinary skill level in the art at the time of the invention to modify the first image of Matsuda as modified by Ashida and take multiple x-ray images representing a sectional image of the object and second x-ray images be recorded, and for each case, the ring image of the first x-ray images would be used for ring correction of a corresponding second x-ray image that represents the same section in each case according to the teachings of Ohishi in order to properly 
Regarding claims 7 and 17, Matsuda as modified by Ashida discloses first and second x-ray images [see rejection of claims 1 and 9 above]
Matsuda as modified by Ashida however, does not disclose multiple first and second x-ray images. 
Ohishi further discloses that the multiple first x-ray images are combined to form a first three-dimensional x-ray image, and the multiple second x-ray images are combined to form a second three-dimensional x-ray image.  [see [0058]-[0059] and claims 9 and 10 of Ohishi].
It would have been obvious to a person of ordinary skill level in the art at the time of the invention to modify the x-ray imaging and ring artifact reduction method of Matsuda as modified by Ashida further and create multiple first and second x-ray images and combine each group to form first and second three-dimensional images according to the teachings of Ohishi in order to create a realistic 3D image of the object ring free.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (Pub. No. US 2015/0313565) hereinafter “Matsuda” in view of Ashida et al. (U.S. Pub. No. 2015/0325011) hereinafter “Ashida” as applied to claims 1 and 9 above, and further in view of Goto et al. (US. Pub. No. 2018/0350113) hereinafter “Goto”.
claims 8 and 18, Matsuda as modified by Ashida discloses the method of providing corrected x-ray images according to claim 1.
Matsuda as modified by Ashida, however, does not expressly disclose that recording object comprises a biological tissue, and taking a series of threshold values for segmenting.
Goto, further discloses that the recording object comprises a biological tissue, wherein in order to obtain the ring image of the first x-ray image, a series of a first threshold value for segmenting bone tissue and metallic elements, of a radial median filter, of a second threshold value filter, and of a median filter functioning in the circumferential direction of the ring artifacts is applied hereto. [see [0077]-[0083], [0095], and [0203] of Goto] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Matsuda as modified by Ashida further and make the recording object comprise of a biological tissue and to obtain the ring image, a series of a first threshold value for segmenting bone and metallic elements, of a radial median filter, of a second threshold value filter and of a median filter in circumferential direction is applied according to the teachings of Goto in order to generate a more accurate ring image and increase the accuracy of ring reduction.

Response to Arguments
Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive. 
With regards to rejection of claim 1, the applicant has argued that Matsuda reference des not correct for artifacts in a “contrast image” and merely corrects for artifacts caused by temperature fluctuations.
In response, the examiner notes that the claim does not require a specific type of artifact to be corrected, and therefore, the teachings of Matsuda reads on the language of the claims. The applicant is advised to use more specific language consistent with the specification to distinguish the claims from the prior art of record.
The applicant has further argued that Ashida reference does not disclose suing correction of ring artifacts in the mask image for correcting the contrast image.
In response, the examiner notes that using the artifacts of an image to correct for artifacts of the patient’s image is taught by Matsuda, and Ashida reference was merely used to show that the two objects from which the images are taken can be one and the same. therefore, the argument is moot as Ashida is not relied upon to show the above mentioned feature.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marjan Saboktakin/
Examiner, Art Unit 3793
 /AMELIE R DAVIS/Primary Examiner, Art Unit 3793